Title: To Benjamin Franklin from Richard Oswald, 24 September 1782
From: Oswald, Richard
To: Franklin, Benjamin


Sir,
Paris 24. Sept. 1782
Having received by a Courier just now arrived, a Letter from Mr. Secy Townshend, in answer to mine which went by the Messenger dispatched from hence on the 12th. I take this Opportunity of Mr. Whitefoord, to send you a Copy of it. I hope he will bring good Accounts of your Health, which I sincerely wish & am Your Excellency’s most obedt humble Servant
(signed) Richd. Oswald.
Copy of a Letter from Richard Oswald Esqr to Benjamin Franklin Esqr.
